United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 05-1408
      ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Patricia K. Langer,                    *
                                       *
           Appellant.                  *
      ___________
                                           Appeals from the United States
      No. 05-1409                          District Court for the
      ___________                          District of Minnesota.

United States of America,              *
                                       *   [UNPUBLISHED]
            Appellee,                  *
                                       *
      v.                               *
                                       *
Henry J. Langer,                       *
                                       *
            Appellant.                 *

                                  ___________

                             Submitted: December 7, 2005
                                Filed: December 29, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________
PER CURIAM.

       In these consolidated appeals, Patricia K. Langer and Henry J. Langer appeal
the district court’s1 orders enforcing Internal Revenue Service (IRS) summonses.
Having carefully reviewed the record, we conclude that the district court did not
clearly err in enforcing the summonses. See United States v. Powell, 379 U.S. 48, 57-
58 (1964) (enforcement of IRS summons is appropriate where record establishes that
(1) there is legitimate purpose for investigation, (2) inquiry might be relevant to
purpose, (3) IRS does not already have information sought, and (4) requisite
administrative steps have been followed); United States v. Norwood, 420 F.3d 888,
892 (8th Cir. 2005) (prima facie case for enforcement of summons may be established
by minimal showing of good faith compliance with requirements for summons and
can be demonstrated by IRS agent’s affidavit); United States v. Kaiser, 397 F.3d 641,
643 (8th Cir. 2005) (reviewing for clear error enforcement of IRS summons). The
various assertions the Langers raise on appeal provide no basis for reversal.

      Accordingly, we affirm. See 8th Cir. 47B. We also grant appellee’s motion to
quash the new exhibits the Langers have submitted with their reply brief.
                      ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota (No. 05-1408);
and the Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Susan Richard
Nelson, United States Magistrate Judge for the District of Minnesota (No. 05-1409).


                                         -2-